                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ERIC B. SMITH,

               Plaintiff,

                                                         Civil Action 2:18-cv-577
                                                         Judge George C. Smith
       v.                                                Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Eric B. Smith (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for a period of disability benefits and disability insurance benefits. This matter is

before the undersigned for a Report and Recommendation on Plaintiff’s Statement of Errors

(ECF No. 8), the Commissioner’s Response in Opposition (ECF No. 13), Plaintiff’s Reply (ECF

No. 18), and the administrative record (ECF No. 7). For the reasons that follow, it is

RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                       I.      BACKGROUND

       Plaintiff protectively filed his application for a period of disability and disability

insurance benefits on February 10, 2015. Plaintiff alleged a disability onset date of February 1,

2015. Plaintiff’s application was denied initially on July 14, 2015, and upon reconsideration on

November 17, 2015. Plaintiff sought a hearing before an administrative law judge.
Administrative Law Judge Jeannine Lesperance (the “ALJ”) held a hearing on September 28,

2017, at which Plaintiff, represented by counsel, appeared and testified. Vocational expert

Connie O’Brien-Heckler (the “VE”) also testified at the hearing. On December 7, 2017, the

ALJ issued a decision finding that Plaintiff was not disabled within the meaning of the Social

Security Act. On April 11, 2018, the Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. Plaintiff then timely

commenced the instant action.

       In his Statement of Errors (ECF No. 8), Plaintiff raises two issues. Plaintiff first asserts

that the ALJ erred in finding that his mental impairments were not severe. Plaintiff asserts that

this error was not harmless because the ALJ failed to take his mental impairments into account in

assessing his residual functional capacity (“RFC”) and in posing the hypothetical to the VE to

determine whether he could perform his past work. Plaintiff next asserts that the ALJ failed to

provide good reasons for discounting the opinion of his treating physician, Christopher

Osbourne, D.O. (“Dr. Osbourne”), regarding his physical impairments.

                           II.     RELEVANT MEDICAL EVIDENCE

A.     Evidence Relating to Plaintiff’s Alleged Physical Impairments

       1. State-Agency Reviewing Physicians

       Gail Mutchler, M.D. (“Dr. Mutchler”), a reviewing physician for the social security

administration, found that Plaintiff could occasionally lift and/or carry 20 pounds; frequently lift

and/or carry 10 pounds; stand and/or walk about 6 hours in an 8-hour workday; and sit about 6

hours in an 8-hour workday. (R. at 107.) Dr. Mutchler opined that Plaintiff was not limited in

his ability to push and/or pull beyond his limitations in lifting and/or carrying. (R. at 108.)


                                                 2
She further found that Plaintiff could occasionally climb ramps/ stairs, stoop, and crouch; never

climb ladders/ropes/scaffolds; and could frequently balance, kneel, and crawl. (Id.) Dr.

Mutchler opined that Plaintiff was limited to frequent handling and fingering on the right side.

(R. at 109.) She also opined that Plaintiff should avoid concentrated exposure to extreme cold

and heat and should avoid all exposure to hazards such as machinery, heights, etc. (Id.) On

reconsideration, reviewing physician Anton Freihofner, M.D., adopted the findings of Dr.

Mutchler. (R. at 123-25.)

        2. Christopher Osbourne, D.O.

        Dr. Osbourne completed an evaluation form on Plaintiff’s behalf. (R. at 559-60.) He

noted that he first treated Plaintiff on June 8, 2015, and last treated him on October 14, 2015.

(R. at 559.) Dr. Osbourne diagnosed Plaintiff with low back pain, hypertension, lumber and

cervical degenerative joint disease, and diabetes mellitus type 2. (Id.) Dr. Osbourne noted that

on clinical examination, Plaintiff was ambulating with a cane, had positive straight-leg raising

bilaterally, and tenderness to palpation. (Id.) He further noted that an MRI of Plaintiff’s

lumbar spine revealed left foraminal narrowing at L5-S1 related to broad-based disc protrusion

and that an MRI of Plaintiff’s cervical spine showed congenital spinal stenosis with degenerative

changes and disc bulges. (Id.) He also cited to CT and EMG results from 2015. (Id.) Dr.

Osbourne opined that Plaintiff would be unable to lift greater than 20 pounds; to stand and/or sit

for over 1 hour at a time; and that Plaintiff has difficulty walking up stairs due to gait instability.

(R. at 560.)




                                                   3
B.     Evidence Relating to Plaintiff’s Alleged Mental Impairments

       1. Treating Physician, Boris Valdman, M.D.

       On March 12, 2014, Boris Valdman, M.D. (“Dr. Valdman”) diagnosed Plaintiff with

depression. (R. at 400.) On July 24, 2014, he noted that Plaintiff had mood swings and

anxiety. (R. at 393.) On January 28, 2015, Plaintiff reported that he was depressed and wants

to sleep all the time. (R. at 388.) On February 4, 2015, Dr. Valdman noted that Plaintiff had

abnormal mood and affect. (R. at 391.)

       2. Consultative Examiner Scott Olenick, Ph.D.

       On June 17, 2015, Scott Olenick, Ph.D., (“Dr. Olenick”) performed a consultative

psychological evaluation on Plaintiff related to his claim for disability benefits. (R. at 533.)

On examination, Dr. Olenick noted that Plaintiff was alert and oriented to time, location, and

person. (R. 536.) He noted, however, that Plaintiff “tended to lose track of [ ]his thoughts and

not finish complete ideas verbally.” (Id.) Plaintiff denied any history of hallucinations. (Id.)

Dr. Olenick found that Plaintiff’s “affect was sad and dysphoric, consistent with his reported

mood.” (Id.) He further noted that Plaintiff “cried often during the evaluation when he

discussed his brother’s death, his increasing health problems, and his inability to support his

family.” (Id.) Dr. Olenick found Plaintiff’s cognitive functioning to be in the average range.

(R. at 537.)

       Dr. Olenick diagnosed Plaintiff with moderate major depressive disorder, recurrent, with

anxious distress. (Id.) He noted that Plaintiff’s stressors included “his inability to work, his

mother’s ailing health, his brother’s death two years ago, and financial instability. . . .” (Id.)

Dr. Olenick opined that because Plaintiff is not working, the “likelihood of significant


                                                  4
improvement in symptom resolution is low, whereas the possibility for significant deterioration

is high.” (Id.) Dr. Olenick thought psychotropic medication and outpatient mental health

services could help improve Plaintiff’s mood. (R. at 537-38.)

       Dr. Olenick also completed a functional assessment. (R. at 538-39.) He opined that

Plaintiff is “not expected to demonstrate problems in understanding, remembering, and carrying

out instructions in a work setting,” and “will not demonstrate difficulty in responding

appropriately to supervision and coworkers in a work setting.” (R. at 538-39.) Regarding

Plaintiff’s ability to maintain attention, concentration, persistence, and pace to perform simple

and multi-step tasks, Dr. Olenick opined as follows:

       [Plaintiff’s] attention and concentration were poor today. He described problems
       with attention and concentration outside this appointment. [Plaintiff] was not
       distracted by ambient noises or objects in the office, but would lose track of his
       thought process and would not finish his thoughts. He is expected to demonstrate
       limitations in this area.

(R. at 538.) With respect to his abilities and limitations in responding appropriately to work

pressures, Dr. Olenick found that:

       [Plaintiff] did not describe difficulty in dealing with workplace stress. When
       asked how he deals with stress, he responded, “Think it through.” He has
       participated in outpatient mental health treatment; he takes no psychotropic
       medication. He has adequate social support and appeared to cope appropriately
       with stress during the evaluation. He may experience difficulty responding
       appropriately to work pressures due to his physical pain and limitations as well as
       his increasing symptoms of depression.

(R. at 539.)

       3. State-Agency Reviewing Psychologists, Carl Tishler, Ph.D. and Aracelis Rivera,
          Psy.D.

       State-agency reviewing psychologist, Carl Tishler, Ph.D., (“Dr. Tishler”) gave “Great

Weight” to Dr. Olenick’s opinions, finding that “Dr. Olenick’s suggestions are consistent with

                                                 5
his observations and claimant’s reports.” (R. at 107.) Dr. Tishler found that Plaintiff’s

depression was non-severe and opined that his “depression/affective disorder is not expected to

cause significant work limitations.” (R. at 106.) In reaching this conclusion, Dr. Tishler

considered that Plaintiff performs activities of daily living and visits with family; is not currently

in treatment for any mental health issue; has no history of psychiatric hospitalizations; has a long

work history of no problems with co-workers and only one issue with a supervisor related to

physical limitations; drives as needed; mowed his lawn the day before his psychiatric

consultative examination; was a supervisor for many years; and has a history of drug and alcohol

usage “and must have at least contact and friends from whom he obtains the substances.” (R. at

106.) Dr. Tishler found that Plaintiff has mild restrictions in his activities of daily living; mild

difficulties in maintaining concentration, persistence, or pace; and no difficulties in maintaining

social functioning. (R. at 105-06.) Dr. Tishler declined to include mental limitations in

Plaintiff’s RFC. (R. at 105-107.) On reconsideration, Aracelis Rivera, Psy.D., adopted Dr.

Tishler’s opinions. (R. at 121.)

       4. Treating Psychologist, James E. Gebhart, Ph.D.

       On November 1, 2017, James E. Gebhart, Ph.D., conducted a mental health evaluation on

Plaintiff and began psychotherapy treatment. (R. at 772.)       In a letter to Plaintiff’s attorney, Dr.

Gebhart stated that Plaintiff’s “major depression has persisted for over three years and requires a

regimen of Cymbalta.” (Id.) Dr. Gebhart noted that Plaintiff “is burdened with the grief of

four family deaths in recent times,” and that “[h]is stresses are exacerbated by his wife leaving

the home and by the fear that his home will be repossessed because he has not been able to work

and pay bills.” (Id.) Dr. Gebhart diagnosed Plaintiff with severe persistent depressive disorder


                                                  6
with persistent major depressive episode. (Id.)       On mental examination, Plaintiff’s mood and

affect were “[v]ery depressed, sad, and defeated,” and his affect was “flat” and “deadened.” (Id.

at 773.) Regarding his attention and concentration, Dr. Gebhart noted that Plaintiff had a

“[s]trained tendency to momentarily lose line of thought because of pervasive depression and

fatigue.” (Id.) Dr. Gebhart opined that Plaintiff’s insight and judgment were limited. (Id.)

       5. Columbus Springs East

       On September 15, 2017, Plaintiff presented to Columbus Springs East for a psychiatric

screening assessment. (R. at 755.) Plaintiff reported increased stress and that he was unable to

work. (Id.) He further reported that he had increased depression; was sleeping constantly; had

decreased energy; had decreased interest in activities; that he saw UFOs and “weird” things

happening around the house; was having “communications” in his head; and was feeling

confused. (R. at 755.) Plaintiff reported delusions and hallucinations. (R. at 758.) On

mental status examination, Plaintiff was not noted to have poor concentration. (R. 765.) He

was noted to have poor hygiene; his mood/affect was anxious, sad, depressed/hopeless/helpless;

and he exhibited depressed behavior. (Id.) Plaintiff was referred to partial hospitalization, and

it was noted that his “[s]ymptoms/behaviors manifest to such severity that there is interference

with social, family, or vocational functioning” and that there was a “moderate deterioration of

usual level of functioning.” (R. at 767.)   Plaintiff did not complete the recommended

treatment. He returned to Columbus Springs East on October 10, 2017, and reported that he was

unable to complete the programming due to financial and transportation issues. (R. at 768.) At

that time, he denied current delusions and hallucinations, but stated he had them 6 months prior.

(R. at 771.)


                                                  7
       6. Kathleen J. Skubak, CNP

       On September 1, 2017, Plaintiff established care with Kathleen J. Skubak, CNP (“Nurse

Practitioner Skubak”). Nurse Practitioner Skubak noted that Plaintiff had “some depression for

years” and that Cymbalta has “improved this overall.” (R. at 747.) On examination, she noted

as follows: “He has a normal mood and affect. His behavior is normal. Judgment and thought

content normal.” (Id.) She further noted that he was not nervous or anxious. (Id.)

                          III.    THE ADMINISTRATIVE DECISION

       On December 7, 2017, the ALJ issued her decision. (R. at 15-29.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since February 1, 2015, the alleged onset date. (Id. at 17.)




1.
   Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

       2. Does the claimant suffer from one or more severe impairments?

       3. Do the claimant’s severe impairments, alone or in combination, meet or equal
          the criteria of an impairment set forth in the Commissioner's Listing of
          Impairments, 20 C.F.R. Subpart P, Appendix 1?

       4. Considering the claimant’s residual functional capacity, can the claimant
          perform his or her past relevant work?

       5. Considering the claimant’s age, education, past work experience, and residual
          functional capacity, can the claimant perform other work available in the
          national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                8
       At step two, the ALJ found that Plaintiff had the severe impairments of degenerative disc

disease of the lumbar and cervical spine; right ankle degenerative joint disease; right carpal

tunnel syndrome; obstructive sleep apnea; restless leg syndrome; type II diabetes mellitus; and

obesity. (Id. at 18.) The ALJ further found that Plaintiff’s hypertension, cluster headaches, and

depression are non-severe because “the evidence does not support that these conditions, either

singly or in combination, cause more than minimal functional limitations.” (Id.) Regarding

Plaintiff’s depression, the ALJ found that there is “very little evidence of psychiatric issues from

the alleged onset date through the hearing date (Exhibits 1F-19F).” (R. at 19.) In determining

that Plaintiff’s depression is non-severe, the ALJ considered the “paragraph B” criteria. (Id.)

The ALJ found that Plaintiff has no limitations in understanding, remembering, or applying

information; in interacting with others; or in adapting or managing himself. (R. at 19-20.) She

found that Plaintiff has mild limitations in concentration, persistence, or in maintaining pace.

(R. at 20.) The ALJ concluded that Plaintiff’s mental impairment is non-severe because it

causes no more than “mild limitation” in any of the functional areas. (Id.)

       In concluding that Plaintiff’s mental impairment is non-severe, the ALJ assigned “partial”

weight to the opinions of the state-agency reviewing psychologists, finding their opinions that

Plaintiff “has no limitations in social functioning and mild limitations in concentration,

persistence or pace in addition to the overall conclusion that the claimant’s mental impairment is

nonsevere are generally consistent with the overall evidence, including the claimant’s self-

reports of daily functioning . . .” (R. at 21.) The ALJ gave “great” weight to consultative

examiner Dr. Olenick’s opinion that Plaintiff “was unlikely to demonstrate problems in

understanding, remembering and carrying out instructions in a work setting or responding


                                                 9
appropriately to supervision and coworkers,” and “little” weight to his opinion that Plaintiff

“may experience difficulty responding appropriately to work pressures and would likely

demonstrate limitations in maintaining attention, concentration, persistence and pace to perform

simple tasks.” (Id.) The ALJ also gave “little” weight to treating psychologist Dr. Gebhart’s

statement that Plaintiff “was struggling to maintain his daily life and that the [his] major

depression has persisted for over 3 years,” and “some” weight to his mental examination

findings. (Id.)

       At step three of the sequential process, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 21-23.) At step

four, the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform sedentary work as defined in 20 CFR
       404.1567(a) except the claimant can occasionally climb ramps or stairs, stoop,
       kneel, crouch, crawl, balance and push/pull with the right lower extremity;
       frequently handle and finger on the right; can never climb ladders, ropes or
       scaffolds; cannot work around unprotected heights or be exposed to extreme
       temperatures.

(R. at 23.) In assessing Plaintiff’s physical RFC, the ALJ assigned “partial” weight to the state-

agency reviewing physicians’ opinions. (R. at 27.) She assigned “some” weight to Dr.

Osbourne’s opinion that Plaintiff “is unable to lift greater than 20 pounds and has difficulty

walking up stairs,” and “little” weight to his opinion that Plaintiff “requires a cane” and is

“unable to stand and/or sit for over 1 hour at a time.” (Id.)

       Relying on the VE’s testimony, the ALJ found that Plaintiff can perform his past relevant

work as a customer service trainer, collections manager, and pawn broker. (R. at 28.) She


                                                 10
therefore concluded that Plaintiff was not disabled under the Social Security Act. (Id.)

                                   IV.     STANDARD OF REVIEW

          When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and


                                                   11
where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                          V.      ANALYSIS

        As set forth above, Plaintiff advances the following two contentions of error: (1) the ALJ

erred in finding that his mental impairments were not severe, and (2) the ALJ failed to provide

good reasons for discounting the opinions of treating physician, Dr. Osbourne. The undersigned

considers Plaintiff’s contentions of error in turn.

A.      The ALJ’s Consideration of Plaintiff’s Mental Impairments

        Plaintiff first contends that the ALJ erred in finding that his depression was non-severe

and in omitting non-exertional limitations from his RFC. Plaintiff asserts that the ALJ’s

conclusions regarding his mental impairments are inconsistent with the opinions of Drs. Olenick

and Gebhart and the mental health record as a whole. (Pl.’s Statement of Errors at 7, ECF No.

8.) Plaintiff further contends that the ALJ’s failure to find his depression severe at step two is

not harmless error because the ALJ subsequently failed to include non-exertional limitations in

his RFC and in the hypothetical to the VE when determining whether he could perform his past

work.

        The Commissioner counters that the ALJ’s step-two findings are supported by substantial

evidence and that Plaintiff failed to meet his burden of showing that his alleged mental health

impairments affect him more than minimally. (Response in Opp. at 3, 10, ECF No. 13.) The

undersigned agrees with the Commissioner and finds Plaintiff’s first contention of error to be

without merit.


                                                  12
       At step two of the sequential evaluation process, Plaintiff bears the burden of proving the

existence of a severe, medically determinable impairment that meets the twelve-month durational

requirement. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003); Harley v.

Comm’r of Soc. Sec., 485 F. App’x 802, 803 (6th Cir. 2012). The United States Court of

Appeals for the Sixth Circuit has construed a claimant’s burden at step two as “a de minimis

hurdle in the disability determination process.” Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir.

1988). The inquiry is therefore “employed as an administrative convenience to screen out

claims that are ‘totally groundless’ solely from a medical standpoint.” Id. at 863 (quoting Farris

v. Sec’y of Health & Hum. Servs., 773 F.2d 85, 90 n.1 (6th Cir. 1985)).

       A severe impairment is defined as “any impairment or combination of impairments which

significantly limits your physical or mental ability to do basic work activities,” 20 C.F.R. §

404.1520(c), and which lasts or can be expected to last “for a continuous period of not less than

12 months,” 20 C.F.R. 404.1509. “A severe mental impairment is ‘established by medical

evidence consisting of signs, symptoms, and laboratory findings, not only by [a plaintiff’s]

statement of symptoms.’” Griffith v. Comm’r, 582 F. App’x 555, 559 (6th Cir. 2014) (quoting

20 C.F.R. § 416.908). Thus, if no signs or laboratory findings substantiate the existence of an

impairment, it is appropriate to terminate the disability analysis. See SSR 96-4p, 1996 WL

374187, at *2 (July 2, 1996) (“In claims in which there are no medical signs or laboratory

findings to substantiate the existence of a medically determinable physical or mental impairment,

the individual must be found not disabled at step 2 of the sequential evaluation process set out in

20 CFR 404.1520 and 416.920 . . . .”). Significantly, “[n]o symptom or combination of

symptoms by itself can constitute a medically determinable impairment.” Id. Symptoms


                                                 13
consist of a claimant’s description of his or her alleged impairment. 20 C.F.R. § 404.1528(a).

In contrast, “signs” include “psychological abnormalities which can be observed.” 20 C.F.R. §

404.1528(b). In addition, “[p]sychiatric signs are medically demonstrable phenomena that

indicate specific psychological abnormalities, e.g., abnormalities of behavior, mood, thought,

memory, orientation, development, or perception.” 20 C.F.R. § 404.1528(b). “Laboratory

findings” include “psychological phenomena which can be shown by the use of medically

acceptable laboratory diagnostic techniques.” Id. The Sixth Circuit has advised that “[w]hen

mental illness is the basis of a disability claim, clinical and laboratory data may consist of the

diagnosis and observations of professionals trained in the field of psychopathology.”

Blankenship v. Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989) (internal quotation marks and

citations omitted).

       “When there is evidence of a mental impairment documented by ‘medically acceptable

clinical and laboratory diagnostic techniques,’ 20 C.F.R. § 404.1508, the regulations require the

ALJ to follow a ‘special technique’ to assess the severity of the impairment, 20 C.F.R. §

404.1520a.” Brooks v. Comm’r of Soc. Sec., 531 F. App’x 636, 641 (6th Cir. 2013). The ALJ

will rate the degree of a claimant’s functional limitation in four broad areas: the ability to

“[u]nderstand, remember, or apply information; interact with others; concentrate, persist, or

maintain pace; and adapt or manage oneself.” 20 C.F.R. § 404.1520a(c)(3). For these areas,

the ALJ will rate the plaintiff on a five-point scale: “[n]one, mild, moderate, marked, and

extreme.” 20 C.F.R. § 404.1520a(c)(4). If the degree of the claimant’s limitations are rated as

“‘none’ or ‘mild,’” the ALJ will generally conclude that the plaintiff’s impairments are “not

severe, unless the evidence otherwise indicates that there is more than a minimal limitation in


                                                  14
[claimant’s] ability to do basic work activities. . .” 20 C.F.R. § 404.1520a(d)(1).

       Nonetheless, where, as here, the ALJ determines that a claimant had a severe impairment

at step two of the analysis, “the question of whether the ALJ characterized any other alleged

impairment as severe or not severe is of little consequence.” Pompa v. Comm’r of Soc. Sec., 73

F. App’x 801, 803, (6th Cir. 2003). Instead, the pertinent inquiry is whether the ALJ considered

the “limiting effects of all [claimant’s] impairment(s), even those that are not severe, in

determining [the claimant’s] residual functional capacity.” 20 C.F.R. § 404.1545(e); Pompa, 73

F. App’x at 803 (rejecting the claimant’s argument that the ALJ erred by finding that a number

of her impairments were not severe where the ALJ determined that claimant had at least one

severe impairment and considered all of the claimant’s impairments in her RFC assessment);

Maziarz v. Sec’y of Health & Hum. Servs., 837 F.2d 240, 244 (6th Cir. 1987) (same).

       Finally, the ALJ’s determination that a claimant has some mild impairment does not

require inclusion of mental limitations into the RFC. See, e.g., Little v. Comm’r of Soc. Sec.,

No. 2:14-cv-532, 2015 WL 5000253, at *13-14 (S.D. Ohio Aug. 24, 2015) (no error where ALJ

did not include RFC limitations to address findings of mild mental limitations); White v. Comm’r

of Soc. Sec., No. 2:17-CV-1063, 2018 WL 5303060, at *5 (S.D. Ohio Oct. 25, 2018) (same);

Walker v. Astrue, No. 3:11-cv-142, 2012 WL 3187862, at *4-5 (S.D. Ohio Aug. 3, 2012)

(finding that substantial evidence supported the ALJ’s determination that the claimant’s mental

impairments were mild enough not to warrant specific RFC limitations). Severe or non-severe,

an ALJ need only include limitations arising from an impairment where the impairment affects a

claimant’s capacity to work. See Griffeth v. Comm’r, 217 F. App’x 425, 426 (6th Cir. 2007)

(“The RFC describes the claimant’s residual abilities or what a claimant can do, not what


                                                 15
maladies a claimant suffers from—though the maladies will certainly inform the ALJ’s

conclusion about the claimant’s abilities. A claimant’s severe impairment may or may not

affect his or her functional capacity to do work. One does not necessarily establish the other.”

(internal quotation marks and citations omitted)).

        Here, as set forth above, the ALJ concluded that Plaintiff had several severe physical

 impairments, but no severe mental impairments. (R. at 18-21.) In determining the severity

 of Plaintiff’s depression, the ALJ completed a thorough analysis of the four areas of mental

 functioning, or the “paragraph B” criteria, and concluded that Plaintiff has mild limitations in

 concentration, persistence, or in maintaining pace (R. at 20), and no limitations in

 understanding, remembering, or applying information; in interacting with others; or in adapting

 or managing himself (R. at 19-20). The ALJ concluded that “[b]ecause the claimant’s

 medically determinable mental impairment causes no more than ‘mild’ limitation in any of the

 functional areas, it is nonsevere (20 CFR 401.1520a(d)(1)).” (R. at 20.) The ALJ further

 found that Plaintiff’s depression did not cause more than “minimal” functional limitations and

 declined to include mental limitations in Plaintiff’s RFC. (See R. at 18, 20, and 23.)

       The undersigned finds that substantial evidence supports the ALJ’s determination that

Plaintiff’s depression did not significantly limit his mental abilities to perform basic work

activities. (R. at 18, 19-21.) The ALJ explained his reasoning as follows:

       At a psychological consultative examination in June 2015, the claimant was alert
       and oriented to person, place and time, his speech was normal and he appeared calm
       throughout the evaluation (Exhibit 12F). Moreover, the claimant reported
       improvement in his depression with medication in September 2017 (Exhibit 23F).
       While the claimant’s representative submitted new psychiatric evaluations post
       hearing that appear to indicate more serious symptoms [of] depression, this
       evidence is so recent that it does not support that this condition has lasted at a severe
       level or impacted his functioning for at least twelve continuous months from the

                                                  16
        date of onset (see SSR 82-52) (Exhibits 25F; 26F). Moreover, the claimant’s
        symptoms appeared to be exacerbated by four recent deaths in his family and since
        these are unusual stressors, do not necessarily support a conclusion that his more
        acute symptoms would be expected to last for 12 months or longer (Exhibit 26F).
        Furthermore, the new post hearing mental information contains reports by the
        claimant to evaluators that bear little relationship to his reports throughout the rest
        of the file and, thus, raise serious questions as to consistency and supportability
        (Id.). For example, at an evaluation in September 2017, the claimant reported
        seeing UFOs and having auditory hallucinations (Exhibit 25F). However, there
        are no prior reports of hallucinations in the record (Exhibits 1F-24F). In fact, the
        claimant denied hallucinations at multiple prior examinations (Exhibits 5F; 6F;
        12F). Moreover, the claimant apparently failed to mention the purported
        hallucinations or delusions to his new treating provider in November 2017, as there
        is no mention of hallucinations or delusions in the treating provider’s letter on
        November 1, 2017 (Exhibit 26F). Additionally, the claimant commonly denied
        any psychiatric symptoms at medical examinations prior to the hearing date
        (Exhibits 4F; 5F; 22F).

(R. at 19.)

        The undersigned finds that the ALJ appropriately considered that “there is very little

evidence of psychiatric issues from the alleged onset date through the hearing date.” (R. at 19

(citing R. at 330-714).) See Griffith, 582 F. App’x at 559 (explaining that a severe mental

impairment must be shown by the medical evidence, not simply by the plaintiff’s statement of

symptoms). As the ALJ explained, Plaintiff “commonly denied any psychiatric symptoms at

medical examinations prior to the hearing date.” (R. at 19 (citing R. at 383-475, 741-45).)

Indeed, aside from reporting symptoms of depression to his primary care provider on a couple of

occasions, Plaintiff did not seek treatment for his mental health issues until the Fall of 2017.

(See R. at 388, 391, 393, 400, 772, 773, and 755-771.)

        The undersigned also finds that the ALJ appropriately considered the mental health

records from the Fall of 2017, which were submitted post-hearing. (R. at 19 (considering R. at

755-773).) The ALJ found that although those records “appear to indicate more serious


                                                  17
symptoms [of] depression, this evidence is so recent that it does not support that this condition

has lasted at a severe level or impacted his functioning for at least twelve continuous months

from the date of onset (see SSR 82-52) (Exhibits 25F; 26F).” (R. at 19.) See also 20 C.F.R.

404.1509 (providing that a severe impairment must last for at least twelve continuous months).

The ALJ noted that the symptoms reported in the post-hearing records appeared to be

“exacerbated by four recent deaths” in Plaintiff’s family, and that Plaintiff’s complaints in these

records “bear little relationship to his reports throughout the rest of the file and, thus, raise

serious questions as to consistency and supportability.” (R. at 19.) Substantial evidence

supports the ALJ’s conclusions regarding these medical records. For example, Plaintiff reported

experiencing delusions and hallucinations on September 15, 2017, but by October 10, 2017, he

denied delusions and hallucinations. (R. at 738, 771.) Further, on September 1, 2017, Nurse

Practitioner Skubak noted that Plaintiff was not anxious or nervous and that he had normal

mood, affect, behavior, judgment, and thought content. (R. at 747.) The ALJ also

appropriately considered that once Plaintiff began a regimen of medication, he reported an

overall improvement in his depression. (R. at 19 (citing R. at 746-49)); (see September 1, 2017

Treatment Note, R. at 747 (noting that Plaintiff has had “some depression for years” and that

“cymbalta[ ] has improved this overall”)).

        The undersigned finds that the ALJ reasonably considered and weighed the medical

opinion evidence in reaching her step-two conclusions. The ALJ specifically adopted the state-

agency reviewing psychologists’ opinion that Plaintiff’s depression is non-severe and that

Plaintiff has “no limitations in social functioning and mild limitations in concentration,

persistence or pace.” (R. at 21.) The ALJ explained that these opinions are “generally


                                                   18
consistent with the overall evidence, including the [Plaintiff’s] self-reports of daily functioning . .

. .” (R. at 21.) See 20 C.F.R. § 416.927(c)(4) (identifying “consistency” as a relevant

consideration when evaluating a medical opinion). The ALJ also reasonably assigned “great

weight” to Dr. Olenick’s opinion that Plaintiff was “unlikely to demonstrate problems in

understanding, remembering and carrying out instructions in a work setting or responding

appropriately to supervision and coworkers.” (R. at 21.) The ALJ explained that these

opinions were “generally consistent with the overall evidence including the [Plaintiff’s] reports

that he regularly goes out, lives with others and goes to the grocery store.” (Id.) See 20 C.F.R.

§ 416.927(c)(4).

        Next, the ALJ reasonably assigned “little weight” to Dr. Olenick’s opinions that Plaintiff

“may experience difficulty in responding appropriately to work pressures” and that he is

“expected to demonstrate limitations” in maintaining attention, concentration, persistence and/or

pace to perform simple tasks, finding that these opinions were not supported by the overall

evidence of the record. See 20 C.F.R. § 416.927(c)(3)-(4) (identifying “supportability” and

“consistency” as relevant considerations when evaluating an opinion). For example, with

respect to Plaintiff’s ability to respond appropriately to work stress, the ALJ concluded that

Plaintiff had no limitations in this area, as Plaintiff cares for his dog, tries to cook, drives a car,

and generally has no problem with grooming or hygiene. (R. at 20.) Further, Dr. Olenick’s

own report provides that Plaintiff identified no difficulty in dealing with workplace stress and

that “[h]e has adequate social support and appeared to cope appropriately with stress during the

evaluation.” (R. at 539.) With respect to Plaintiff’s ability to concentrate, persist, and maintain

pace, the ALJ explained that Plaintiff’s treating sources did not note that he was distracted or


                                                   19
confused (R. at 21 (citing R. at 383-436; R. at 750-54; R. at 755-71)), and that Plaintiff drives

daily, “which can be considered a complex task that requires the making of continuous

decisions/judgment calls” (id. (citing Hearing Testimony)). Elsewhere in the decision, the ALJ

considered that Plaintiff is “able to concentrate sufficiently to drive every day or every other day,

use an I-pad and watch TV most of the day.” (R. at 20.) The ALJ concluded that, although

Plaintiff may have some limitations in his ability to concentrate, persist, and maintain pace, the

overall evidence demonstrates that his limitations “are mild at the most.” (R. at 21.) The

undersigned finds that the ALJ reasonably discounted Dr. Olenick’s opinions that Plaintiff

“may” experience difficulty in responding to work pressures and “is expected to demonstrate

limitations” in maintaining attention, concentration, persistence and/or pace.2

       In addition, contrary to Plaintiff’s contentions, Dr. Olenick’s diagnosis of moderate major

depressive disorder with anxious distress does not demonstrate that Plaintiff’s depression more

than minimally limits his ability to perform work. (Pl.’s Statement of Errors at 7, ECF No. 8.)

This diagnosis does not require the conclusion that Plaintiff had a severe mental impairment and

does not establish that Plaintiff was significantly limited in performing basic work activities.

See Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (“The mere diagnosis of [the condition] .



2
 The undersigned notes that Dr. Olenick’s opinions are vague insofar as that he fails to explain
the degree or nature of Plaintiff’s purported functional limitations. Indeed, although both Drs.
Olenick and Gebhart found that Plaintiff tended to lose his train of thought and/or suffer from
confusion, their opinions fail identify or explain how these findings translate into limitations, if
any, on Plaintiff’s ability to perform basic work activities. Notably, both state-agency
reviewing psychologists considered Dr. Olenick’s report and assessed it “Great Weight” in
rendering their opinions. (R. at 92-106, 114-121.) Despite reviewing Dr. Olenick’s report,
they concluded that Plaintiff’s depression was non-severe; that he had only mild limitations in
his ability to concentrate, persist, and maintain pace; and declined to find mental limitations in
the RFC. (R. at 92-106, 114-121.)

                                                 20
. . says nothing about the severity of the condition.” (citation omitted)); Despins v. Comm’r of

Soc. Sec., 257 F. App’x 923, 929-30 (6th Cir. 2007) (“The mere existence of . . . impairments . . .

does not establish that [the plaintiff] was significantly limited from performing basic work

activities for a continuous period of time.”).

       The ALJ also reasonably discounted the opinions of Plaintiff’s psychologist, Dr. Gebhart.

(R. at 21.) The ALJ explained that he assessed “little weight” to Dr. Gebhart’s opinion that

Plaintiff “was struggling to maintain his daily life” and that his “major depression has persisted

for over 3 years” because Dr. Gebhart “issued this statement after seeing and/or treating the

claimant only once.” (R. at 21 (citing R. at 772-73).) The ALJ appropriately considered that

Dr. Gebhart rendered his opinion after treating Plaintiff only one time. See 20 C.F.R. §

416.927(c)(2)(i) (identifying the length of the treatment relationship and the frequency of

examination as relevant factors in assessing a medical opinion); see also Barker v. Shalala, 40

F.3d 789, 794 (6th Cir. 1994) (finding that the treating physician doctrine does not apply, and a

medical opinion is “entitled to no special degree of deference” where the physician had only

treated the plaintiff on one occasion). Similarly, the ALJ reasonably discounted Dr. Gebhart’s

opinion because he had no personal knowledge of Plaintiff’s mental health history prior to

rendering his November 2017 opinion. See 20 C.F.R. § 416.927(c)(2)(ii) (providing that “the

more knowledge a treating source has about [plaintiff’s] impairment(s) the more weight [the

ALJ] will give to the source’s medical opinion”); see also Mitchell v. Comm’r of Soc. Sec., 330

F. App’x 563, 569 (6th Cir. 2009) (“A doctor’s report that merely repeats the patient’s assertions

is not credible, objective medical evidence and is not entitled to the protections of the good

reasons rule.”). Finally, the ALJ reasonably found Dr. Gebhart’s opinions “inconsistent with the


                                                 21
overall evidence of record which shows virtually no evidence of any psychiatric issues from the

alleged onset date through the hearing date.” (R. at 21.) As set forth above, the record contains

very little evidence of Plaintiff’s mental health conditions prior to the Fall of 2017, and there is

no evidence that his depression persisted at a severe level or impacted his functioning for the

requisite durational period. (R. at 330-773.) Accordingly, the undersigned finds no error in the

ALJ’s consideration and weighing of the opinion evidence at step two.

       Based on the foregoing, the undersigned finds that the ALJ properly considered

Plaintiff’s mental impairments and reasonably concluded that limitations attributable to his

mental impairments were not warranted in the RFC. (See R. at 20 (stating “the following

residual functional capacity assessment reflects the degree of limitation [the ALJ] ha[s] found in

the ‘paragraph B’ mental function analysis”).) The ALJ thoroughly explained her rationale for

finding that Plaintiff’s mental impairments did not cause more than minimal functional

limitations, which included consideration of Plaintiff’s allegations and hearing testimony; mental

health treatment records; activities of daily living; lack of treatment history; and the opinion

evidence. (See R. at 19-21.) The undersigned therefore concludes that the ALJ properly

considered Plaintiff’s mental impairments in assessing his RFC and that substantial evidence

supports the ALJ’s decision to omit non-exertional limitations attributable to his mental

impairments.

       Consequently, Plaintiff’s challenge to the validity of the hypothetical question posed to

the VE likewise lacks merit. The regulations permit an ALJ to use the services of a vocational

expert at step four to determine whether a claimant can do his past relevant work given his RFC.

20 C.F.R. § 404.1560(b)(2). “In order for a vocational expert’s testimony in response to a


                                                 22
hypothetical question to serve as substantial evidence in support of the conclusion that a claimant

can perform other work, the question must accurately portray a claimant’s physical and mental

impairments.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 516 (6th Cir. 2010). “[I]n

formulating a hypothetical question, an ALJ is only required to incorporate those limitations

which he has deemed credible.” See Gant v. Comm’r of Soc. Sec., 372 F. App’x 582, 585 (6th

Cir. 2010) (citations omitted); Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235

(6th Cir. 1993) (“It is well established that an ALJ may pose hypothetical questions to a

vocational expert and is required to incorporate only those limitations accepted as credible by the

finder of fact.”); Infantado v. Astrue, 263 F. App’x 469, 477 (6th Cir. 2008) (holding that the

failure to incorporate limitations into the hypothetical question that the court gave no weight was

not in error). Here, the ALJ’s hypothetical question to the VE incorporated the limitations that

she found to be credible and supported by the record evidence. As set forth above, substantial

evidence supports her decision to omit non-exertional limitations. The ALJ therefore did not err

in relying on the VE’s testimony.

       In sum, the undersigned finds that for all of the reasons set forth above, substantial

evidence supports the ALJ’s determination that Plaintiff had only mild limitation attributable to

his mental impairments and that he failed to demonstrate that his mental impairments caused

more than a minimal limitation on his ability to do basic work activities. Although evidence in

the record may support an alternative finding, the ALJ’s findings were within the ALJ’s

permissible “zone of choice” and the Court will not re-weigh the evidence. See Blakley, 581

F.3d at 406. Accordingly, it is RECOMMENDED that Plaintiff’s first contention of error be

OVERRULED.


                                                23
B.        The ALJ’s Consideration of Dr. Osbourne’s Opinions Regarding Plaintiff’s Physical
          Impairments

          Plaintiff next contends that the ALJ failed to provide good reasons for discounting the

opinions of his treating physician, Dr. Osbourne.       The Commissioner counters that the ALJ

properly explained the weight she gave to Dr. Osbourne’s opinions and that her decision to

discount his opinions was supported by substantial evidence.       The undersigned agrees with the

Commissioner and finds this contention or error to be without merit.

          The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case.     20 C.F.R. § 416.927(c).    Where a treating source’s opinion is submitted, the

ALJ generally gives deference to it “since these sources are likely to be the medical professionals

most able to provide a detailed, longitudinal picture of [a patient’s] medical impairment(s) and

may bring a unique perspective to the medical evidence that cannot be obtained from the

objective medical filings alone . . . .”   20 C.F.R. § 416.927(c)(2); Blakley, 581 F.3d at 408.     If

the treating physician’s opinion is “well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in

[the claimant’s] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. §

404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004).    Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors-namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion

                                                   24
        with the record as a whole, and the specialization of the treating source-in
        determining what weight to give the opinion.

Id.   Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of

determination or decision for the weight [the ALJ] give[s] your treating source’s opinion.”    20

C.F.R. § 416.927(c)(2).   Accordingly, the ALJ’s reasoning “must be sufficiently specific to

make clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x

543, 550 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for

the Sixth Circuit has stressed the importance of the good-reason requirement:

        “The requirement of reason-giving exists, in part, to let claimants understand the
        disposition of their cases,” particularly in situations where a claimant knows that
        his physician has deemed him disabled and therefore “might be especially
        bewildered when told by an administrative bureaucracy that she is not, unless some
        reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134
        (2d Cir. 1999). The requirement also ensures that the ALJ applies the treating
        physician rule and permits meaningful review of the ALJ’s application of the rule.
        See Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45.    Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 Fed. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

        There is no requirement, however, that the ALJ “expressly” consider each of the Wilson

factors within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222

(6th Cir. 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

        Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d).     Although the ALJ will
                                               25
consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       As discussed above, the ALJ assigned “some” weight to Dr. Osbourne’s opinions that

Plaintiff “is unable to lift greater than 20 pounds and has difficulty walking up stairs, given the

[Plaintiff’s] positive EMG for lumbar radiculopathy, the claimant’s unsuccessful attempt at

working as a valet and the claimant’s reports of difficulty standing (Exhibits 15F; 18F).” (R. at

27.) By restricting Plaintiff to sedentary work, the ALJ actually imposed greater limitations on

Plaintiff’s ability to lift than those opined by Dr. Osbourne. See 20 C.F.R. § 404.1567(a)

(“Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or

carrying articles like docket files, ledgers, and small tools.”). The ALJ also limited Plaintiff to

occasional climbing of ramps or stairs; never climbing ladders, ropes or scaffolds; and no work

around unprotected heights. (R. at 23.) Thus, the ALJ accounted for Dr. Osbourne’s opinions

that Plaintiff was unable to lift more than 20 pounds and that he has difficulty walking up stairs.

       The undersigned also finds no error in the ALJ’s decision to assign “little” weight to Dr.

Osbourne’s opinions that Plaintiff requires a cane and that Plaintiff is unable to stand and/or sit

for over one (1) hour at a time. Although Plaintiff maintains that the ALJ failed to give good

reasons for assigning “little weight” to these opinions, the ALJ provided the following lengthy

discussion of how she arrived at her determination:

       However, I give little weight to the treating physician’s opinion that the claimant
       requires a cane, as the evidence of record does not consistently reflect the
       claimant’s use of a cane or any prescription by an acceptable medical source for a
       cane. For example, there is no notation that the claimant was using a cane at a
       neurology visit or at a visit to the Arthritis Center in April 2015 (Exhibits 6F; 8F).
       The claimant has failed to produce any other evidence to satisfy his burden to show

                                                 26
        medical necessity for a cane as described in 96-9p (Hearing Testimony; Exhibits
        1F-26F). I also give little weight to the opinion that the claimant is unable to stand
        and/or sit for over 1 hour at a time, as the opinion is not accompanied by any
        evidentiary support or explanation (Exhibit 15F). Moreover, the opinion appears
        to be based on the claimant’s subjective complaints rather than objective findings.
        Medical examination findings of record do not consistently demonstrate significant
        weakness, sensory deficits or regular falls leading to emergency room treatment or
        causing other injuries. Although neurology notes sometimes indicated some
        weakness on testing, the claimant’s motor strength was mostly 4/5 or 5/5 at other
        examinations (Exhibits 13F; 15F; 17F). I also note that at some visits where 4/5
        strength is documented, it is described as “give-way” weakness which suggests an
        unreliable result or less than full effort (e.g. 13F/1).3 A recent examination found
        no weakness or sensory deficit (25F/3).

(R. at 27 (footnote added).) Thus, the ALJ articulated the weight she afforded these opinions

and properly declined to afford them controlling weight on the grounds that they were not

supported by the objective findings in the record, are inconsistent with the record, and are based

on Plaintiff’s subjective complaints rather than objective findings. See 20 C.F.R. §

404.1527(c)(2) (identifying “supportability” and “consistency” with the record as a whole as

relevant considerations when evaluating a treating physician’s opinion); Blakely, 581 F.3d at 406

(quoting SSR 96-2p, 1996 WL 374188, at *2 (July 2, 1996)) (“‘[I]t is an error to give an opinion

controlling weight simply because it is the opinion of a treating source if . . . it is inconsistent

with the other substantial evidence in the case record.’”); Tate v. Comm’r of Soc. Sec., 467 F.

App’x 431, 433 (6th Cir. 2012) (finding that the ALJ provided good reasons for discounting a

treating physician opinion where the ALJ, in part, found the treating physician’s assessment “to

be based on [plaintiff’s] subjective complaints, without sufficient support from the objective

clinical or neurological findings”).

        Furthermore, substantial evidence supports the ALJ’s decision to discount Dr.



3 The ALJ appears to have erroneously cited to 25F/3 instead of 24F/3.
                                              27
Osbourne’s opinions that Plaintiff needs a cane and is unable to sit and stand for more than one

hour at a time. The undersigned first notes that Dr. Osbourne did not specifically opine that

Plaintiff requires a cane. Instead, his report indicates that Plaintiff used a cane, not that he was

prescribed a cane or otherwise required one. (R. at 559-60.) As set forth in Social Security

Ruling 96-9p,

       To find that a hand-held assistive device is medically required, there must be
       medical documentation establishing the need for a hand-held assistive device to aid
       in walking or standing, and describing the circumstances for which it is needed (i.e.,
       whether all the time, periodically, or only in certain situations; distance and terrain;
       and any other relevant information). The adjudicator must always consider the
       particular facts of a case. For example, if a medically required hand-held assistive
       device is needed only for prolonged ambulation, walking on uneven terrain, or
       ascending or descending slopes, the unskilled sedentary occupational base will not
       ordinarily be significantly eroded.

SSR 96-9P (S.S.A. July 2, 1996), 1996 WL 374185. Here, Plaintiff has not provided medical

documentation that sufficiently establishes a need for a cane or describes the circumstances for

which it is needed. Further, as the ALJ points out, the medical records do not consistently note

that Plaintiff used a cane. (R. at 27 (citing 476-77, 484-89)). The undersigned therefore finds

no error in the ALJ’s decision to omit limitations related to use of a cane.

       Substantial evidence likewise supports the ALJ’s decision to discount Dr. Osbourne’s

opinion that Plaintiff is unable to stand and sit for over one (1) hour at a time because it was “not

accompanied by any evidentiary support or explanation.” (R. at 27, 560.) See Buxton v.

Halter, 246 F.3d 762, 773 (6th Cir. 2001) (finding that an ALJ “is not bound by conclusory

statements of doctors, particularly where they are unsupported by detailed objective criteria and

documentation”). The ALJ also considered that Plaintiff’s medical examination findings often

demonstrated normal muscle strength (R. at 542-53; 559-598; 634-56), and that a recent

examination found no weakness or sensory deficit (R. 752.) Elsewhere in her opinion, the ALJ
                                             28
thoroughly discussed the objective medical evidence and examination findings and concluded

that they do not fully support the extreme limitations alleged by Plaintiff. (R. at 24-26.) Thus,

it was reasonable for the ALJ to discount Dr. Osbourne’s opinions to the extent they were based

on Plaintiff’s subjective complaints rather than the objective findings. See Tate, 467 F. App’x at

433 (discounting a treating physician’s opinion where the “assessment appeared to be based on

[plaintiff’s] subjective complaints, without sufficient support from the objective clinical or

neurological findings”). Notwithstanding the foregoing, at the hearing, Plaintiff himself

testified that he is able to stand and sit for longer than one hour at a time. (See R. at 77-78.)

See Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 550 (6th Cir. 2014) (holding that an ALJ

reasonably discounts medical source’s opinion where it contradicts with the claimant’s own

testimony).

       Although Plaintiff points to some evidence in the record that weighs against the ALJ’s

findings, the existence of such evidence does not mean that the ALJ’s decision to discount Dr.

Osbourne’s opinions was not supported by substantial evidence. See Mullen v. Bowen, 800 F.2d

535, 545 (6th Cir. 1986) (“The substantial-evidence standard allows considerable latitude to

administrative decision makers. It presupposes that there is a zone of choice within which the

decisionmakers can go either way, without interference by the courts.”) (quoting Baker v.

Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       Based on the foregoing, the undersigned concludes that the ALJ provided good reasons,

supported by substantial evidence, for discrediting the opinions of Dr. Osbourne, and did not

violate the treating physician rule or otherwise err in her assessment of his opinions.    It is

therefore RECOMMENDED that Plaintiff’s second contention of error be OVERRULED.


                                                 29
                                        VI.     DISPOSITION

       From a review of the record as a whole, the undersigned concludes that substantial

evidence supports the ALJ’s decision denying benefits. Accordingly, it is RECOMMENDED

that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner of

Social Security’s decision.

                              VII.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).    A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 30
      /s/ Chelsey M. Vascura
     CHELSEY M. VASCURA
     UNITED STATES MAGISTRATE JUDGE




31
